J.   S15041/17

NON-PRECEDENTIAL DECISION              - SEE SUPERIOR COURT I.O.P.        65.37
COMMONWEALTH OF PENNSYLVANIA               :       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                      v.

LYDIA GRINE,                                          No. 2028 EDA 2016

                           Appellant


                    Appeal from the PCRA Order, June 1, 2016,
                  in the Court of Common Pleas of Bucks County
                 Criminal Division at No. CP-09-CR-0002739-2013


BEFORE:      BOWES, J., DUBOW, J. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED APRIL 04, 2017

         Lydia Grine appeals from the June 1, 2016 order entered in the Court

of Common Pleas of Bucks County pursuant to the Post -Conviction Relief

Act' ("PCRA") that denied her "petition for writ of coram nobis" for lack of

jurisdiction. We affirm.

         The PCRA court set forth the following:

                      On July 11, 2013, under information No. 2739-
               2013, [a]ppellant pled guilty pursuant to a
               negotiated plea to Retail Theft[Footnote 1] and
               Conspiracy to Commit Retail Theft[Footnote 2] as a
               result of an incident that occurred on March 6, 2013.
               Both charges were          graded as first degree
               misdemeanors.         Appellant was sentenced to
               six months' probation and completed her sentence
               without incident.     Appellant did not appeal her
               judgment of sentence.


1-   42 Pa.C.S.A. §§ 9541-9546.
J.   S15041/17

                    [Footnote 1] 18 Pa.C.S.A.   §   3929(a)(1).

                    [Footnote 2] 18 Pa.C.S.A.   §   903(c).

                   Appellant is not a United States citizen but was
             admitted to the United States as a conditional
             permanent resident through her marriage to a United
             States citizen on June 5, 2011. Appellant alleges
             that her conditions of permanent residence were
             removed on December 11, 2013, however, the
             [a]ppellant's arrest and conviction occurred while her
             residence status was conditional.

                    On September 15, 2015,          [a]ppellant filed   a
             Petition for Writ of Coram Nobis and a hearing was
             scheduled for October 28, 2015.            Both the
             [a]ppellant and the Bucks County District Attorney's
             Office requested a continuance and the hearing was
             scheduled on June 1, 2016. Following the hearing on
             June 1, 2016, this Court denied [a]ppellant's petition
             for writ of Coran [sic] Nobis. On June 30, 2016,
             [a]ppellant filed a timely Notice of Appeal to the
             Superior Court. Appellant was directed to file a
             Concise Statement of Error [sic] Complained of on
             Appeal and has done so.

PCRA    court opinion, 9/2/16 at 1-2 (emphasis added).

       Appellant raises the following issues for our review:

             [1.]   Did the lower court err in denying appellant's
                    petition for writ of coram nobis for lack of
                    jurisdiction when the claim presented in
                    appellant's petition was not cognizable under
                    [the PCRA] and, therefore, properly pled as a
                    petition for writ of coram nobis?

             [2.]   Was   appellant entitled to proceed with her
                    claim as a petition for writ of coram nobis
                    even if the lower court was correct in
                    concluding her claim was cognizable under the
                    [PCRA] because she never had an opportunity
                    to pursue her claim for relief under the PCRA?
J.   S15041/17

Appellant's brief at   2   (enumeration added; capitalization omitted).

        In her "petition for writ of coram nobis," appellant sought permission

to withdraw her guilty plea because              "it was induced by ineffectiveness of her
trial counsel" and because              a   recent change in the law subjected her to

deportation without an opportunity to apply for                    a   waiver.       (Appellant's

petition for writ of coram nobis, 9/15/15 at 1114.)                    Appellant alleged plea

counsel's ineffectiveness "for not correctly advising [appellant] of the

adverse immigration consequences of her guilty plea." (Id. at                    ¶   8.)

        In Commonwealth v. Descardes, 136 A.3d 493, 501 (Pa. 2016), our

supreme court held that            a    claim of ineffective assistance of plea counsel,

which   is based on    counsel's failure to advise the defendant of the collateral

consequences of her plea, was cognizable under the PCRA.                         Furthermore,

our supreme court found that where                 a   claim is cognizable under the PCRA,

the PCRA is the only method for obtaining collateral review.                  Id. Therefore,
the PCRA court properly considered appellant's petition as                       a   petition for

PCRA relief.

        As appellant's petition is cognizable under the PCRA, we must now

determine whether she         is       eligible for relief.   Eligibility for relief under the

PCRA is governed by 42 Pa.C.S.A. §               9543, which provides in pertinent part:

               (a)   General Rule. --To be eligible for relief under
                     this subchapter, the petitioner must plead and
                     prove by a preponderance of the evidence all
                     of the following:




                                                 -3
J.   S15041/17

                             (1)   That the petitioner has been
                                   convicted of a crime under the laws
                                   of this Commonwealth and is at the
                                   time relief is granted:

                                   (i)             Currently     serving     a
                                                   sentence                 of
                                                   imprisonment, probation
                                                   or parole for the crime;

                                   (ii)            Awaiting execution of      a
                                                   sentence of death for      a
                                                   crime; or

                                   (iii) Serving    a    sentence
                                         which     must     expire
                                         before the person may
                                         commence serving the
                                         disputed sentence.

42 Pa.C.S.A.        §   9543(a).

          Of course,     "[e]ligibility for relief under the              PCRA is   dependent upon the

petitioner currently serving                   a   sentence of imprisonment, probation, or parole

for   a    crime."       Commonwealth v. Turner, 80 A.3d 754, 761-762                                (Pa.

2013). As such, "the denial of relief for                       a   petitioner who has finished serving

his       sentence      is     required             by    the   plain    language    of   the   statute."

Commonwealth v. Ahlborn, 699 A.2d 718, 720                                  (Pa. 1997).

          Here, appellant was sentenced to six months of probation on July 7,

2013, and completed serving her sentence on January 7, 2014.                                    Because

appellant      is no     longer serving               a   sentence of imprisonment, probation, or

parole for      a    crime, she           is       ineligible for PCRA relief.       See 42 Pa.C.S.A.

§    9543(a)(1)(i); see also Turner, 80 A.3d at 761-762; Ahlborn, 699 A.2d


                                                           -4
J.   S15041/17

at 720. Therefore, the PCRA court properly denied appellant's petition for

lack of jurisdiction.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn,
Prothonotary

Date: 4/4/2017




                                   -5